



Exhibit 10.3

WISCONSIN ENERGY CORPORATION
TERMS and CONDITIONS GOVERNING
NON-QUALIFIED STOCK OPTION AWARD
2015
1.
DEFINED TERMS

All capitalized terms used in this option and not otherwise defined herein are
defined in the attached Appendix or in the Plan.
2.
OPTION GRANT

The Company grants to the Employee an option to purchase shares of common stock
of the Company (the “Common Stock”), the amount of which is specified in the
notice of the grant, at an option price also specified in the notice. This
option is not intended to qualify as an “incentive stock option” within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).
3.
VESTING OF OPTION

Except as otherwise provided herein, this option shall be exercisable only prior
to the Expiration Date (as defined in paragraph 4), and then only as set forth
in the following schedule:
Years from Date of Option Grant
% of Shares Exercisable
Less than 3
0%
At least 3
100%

Notwithstanding the foregoing, this option shall become immediately exercisable
upon the occurrence of any of the following events (the “Special Vesting
Events”):
(i)
the termination of the Employee’s employment with the Company or a subsidiary by
reason of Retirement, Disability or death, or, if such termination of employment
described herein occurs prior to the six month anniversary of the date of option
grant, the six month anniversary of the date of option grant; or

(ii)
the occurrence of a Change in Control of the Company while the Employee is
employed by the Company or a subsidiary.

Any unvested shares are immediately forfeited upon the Employee’s cessation of
employment with the Company or a subsidiary prior to the occurrence of a Special
Vesting Event. However, the Committee may, in its discretion, vest options upon
separation.
4.
TERM OF OPTION

All rights to exercise this option shall terminate on the Expiration Date which
is the earliest of the following dates:

1



--------------------------------------------------------------------------------



(i)
three months after the Employee’s termination of employment with the Company or
a subsidiary prior to the occurrence of a Special Vesting Event, or

(ii)
ten years from the date of grant .

5.
METHOD OF EXERCISE

This option may be exercised by appropriate notice in writing delivered to the
Corporate Secretary of the Company, or by any other method approved by the
Committee. The consideration to be paid for the shares to be issued upon
exercise of the option, including the method of payment, shall be determined by
the Committee. Such consideration may consist entirely of cash or check or
combination thereof or broker-assisted cashless exercise or such other
consideration or method of payment for the issuance of shares, in all cases to
the extent permitted by applicable law.
6.
NON-TRANSFERABILITY; DEATH; DESIGNATED BENEFICIARY

This option is not transferable by the Employee otherwise than by will or the
laws of descent and distribution, except for transfers to family members and
family partnerships. This option is exercisable during the Employee’s lifetime
only by the Employee.
If the Employee dies after termination of employment without any Special Vesting
Event having occurred but during the option period and before the Expiration
Date specified in paragraph 4 hereof, this option may be exercised, to the
extent otherwise vested, in the manner described in paragraph 5 hereof, by the
Employee’s “Designated Beneficiary” (defined below) or if none or if the
Designated Beneficiary does not survive the Employee, by the Employee’s estate
or the person to whom the option passes by will or the laws of descent and
distribution, but only within a period of:
(a)
two years after the Employee’s death, or

(b)
ten years from the date of grant, whichever period is shorter.

To the extent that this option may be exercisable after the death of the
Employee (whether before or after termination of employment), this option may be
exercised by the “Designated Beneficiary” of the Employee. The “Designated
Beneficiary” shall be the beneficiary or beneficiaries designated by the
Employee in a writing filed with the Committee in such form and at such time as
the Committee may require. In the absence of a living Designated Beneficiary,
any rights or benefits that would have been exercisable by or distributable to
the Employee shall be exercised by or distributed to the legal representative of
Employee’s estate or the person to whom the option passes by will or by the laws
of descent and distribution. If a Designated Beneficiary who has survived the
Employee dies before exercise of all rights option or before complete
distribution of benefits under this option, then any rights that would have been
exercisable by the Designated Beneficiary shall be exercised by the legal
representative of the estate of the Designated Beneficiary, and any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.

 
2


 

--------------------------------------------------------------------------------



7.
REGISTRATION

If at any time during the option period the Company shall be advised by its
counsel that shares deliverable upon exercise of the option are required to be
registered under the Securities Act of 1933 (“Act”) or any state securities
laws, or that delivery of the shares must be accompanied or preceded by a
prospectus meeting the requirements of that Act or such state securities laws,
the Company will use its best efforts to effect the registration or provide the
prospectus not later than a reasonable time following each exercise of this
option, but delivery of shares by the Company may be deferred until the
registration is effected or the prospectus is available. The Employee shall have
no interest in shares covered by this option until certificates for the shares
are issued, or in lieu of certificates, shares are credited to the Employee’s
account in the book-entry form.
8.
ADJUSTMENTS

If the Company shall at any time change the number of shares of its Common Stock
without new consideration to the Company (such as by stock dividend, stock split
or similar transaction), the total number of shares then remaining subject to
purchase hereunder shall be changed in proportion to the change in issued shares
and the option price per share shall be adjusted so that the total consideration
payable to the Company upon the purchase of all shares not theretofore purchased
shall not be changed. If during the term of this option, the Common Stock of the
Company shall be changed into another kind of stock or into securities of
another corporation, cash, evidence of indebtedness, other property or any
combination thereof (the “Acquisition Consideration”), whether as a result of
reorganization, sale, merger, consolidation, or other similar transaction, the
Committee shall cause adequate provision to be made whereby the Employee shall
thereafter be entitled to receive upon the due exercise of this option the
Acquisition Consideration the Employee would have been entitled to receive for
Common Stock acquired through exercise of this option immediately prior to the
effective date of such transaction.
9.
WITHHOLDING

The Company shall be entitled to satisfy any tax withholding obligations arising
with respect to the exercise of this option in whole or in part by withholding a
portion of shares to defray all or a portion of any applicable taxes,
withholding the required amounts from other compensation payable to the
Employee, or by such other method determined by the Committee (including, but
not limited to, requiring a cash payment by Employee to the Company), in its
discretion.
10.
IMPACT ON OTHER BENEFITS

The income attributable to the exercise of this option shall not be includable
as compensation or earnings for purposes of any other benefit plan or program
offered by the Company or its subsidiaries.
11.
PLAN GOVERNS

Notwithstanding anything in this option, the terms of this option shall be
subject to the terms of the Plan, a copy of which may be obtained electronically
through the website of the broker servicing

 
3


 

--------------------------------------------------------------------------------



the Plan or may otherwise be obtained a member of the Executive Compensation &
Benefits staff, and this option is subject to all interpretations, amendments,
rules and regulations established by the Committee from time to time pursuant to
the Plan.

 
4


 

--------------------------------------------------------------------------------




APPENDIX
This is an appendix to the Wisconsin Energy Corporation Terms and Conditions
Governing an award of Non-Qualified Stock Options.
As used in the Terms & Conditions, the terminology set forth below shall have
the following meanings:
(a)
“Cause” means:

(i)
the willful and continued failure of the Employee to substantially perform the
Employee’s duties (other than a failure resulting from incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to the Employee by the Board of Directors of the Company, the
Compensation Committee or an elected officer of the Company which specifically
identifies the manner in which the Board, the Committee or the elected officer
believes that the Employee has not substantially performed the Employee’s
duties, or

(ii)
the willful engaging by the Employee in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company. However no act,
or failure to act, on the Employee’s part shall be considered “willful” unless
done, or omitted to be done, by the Employee not in good faith and without
reasonable belief that the Employee’s action or omission was in the best
interest of the Company.

(b)
“Disability” means separation from the service of the Company or a subsidiary
because of such illness or injury as renders the Employee unable to perform the
material duties of the Employee’s job.

(c)
“Retirement” means separation from the Service of the Company or a subsidiary
either at or after attainment of age 55 and completion of at least ten years of
service or at or after age 60.






 
5


 